Per Curiam.
Generally supplies for a ship are furnished on the credit of the master and the owner ; but where the ship is out of the employment of the owner, the charterer, whether under a parol or a written contract, is held, and not the owner.1 And this is reasonable, for the person furnishing the supplies may easily ascertain who is the owner for the time being, to whom the supplies are made.

Judgment affirmed


 See Abbott on Ship. (4th Amer. ed.) 19 to 22, n. 1, and cases there collected ; Cutler v. Winsor, 6 Pick. 335; Thompson v. Hamilton, 12 Pick. 428 Tucker v. Buffington, 15 Mass. R. (Rand’s ed.) 481, n. (a); 3 Kent’s Comm (3d ed.) 136 to 139.
The charterer of a vessel is held to be the owner in respect to responsibility for embezzlements by the crew, in case he navigates the vessel at his own expense. Revised Stat. c. 32, § 3.